Exhibit 10.1

 

2012 Executive Officer Bonus Plan

 

Objective:

 

·                                          Align the interests of employees and
shareholders in the future growth and success of ArthroCare Corporation (the
“Company”) by rewarding employee performance.

 

Bonus Pool:

 

·                                          The officer bonus pool is equal to
the sum of the target bonuses of all officers in the pool and who are covered by
this document during the period of January 1, 2012 through December 31, 2012
(the “Bonus Period”).  Target bonuses are defined as a percentage of the year’s
salary and are specified in the paragraph under the “Bonus Potential” category
below.  The size of the bonus pool may be adjusted for promotional salary
increases of officers in the pool, or the addition of officers in the pool, and
then on a prorated basis. By way of example, the Total Bonus Potential for an
Eligible Participant who is a Vice President and who is in the 45% bonus
potential category with a base salary of $200,000 shall be $90,000.  The Total
Bonus Potential of an Eligible Participant, other than the Chief Executive
Officer, may be increased or decreased at the sole discretion of the
Compensation Committee upon the recommendation of the Chief Executive Officer of
the Company.  The Total Bonus Potential of the Chief Executive Officer may be
increased or decreased at the sole discretion of the Company’s Board of
Directors.

 

Eligible Participants:

 

·                                          All executive officers of the Company
from the period of January 1, 2012 through the payment date of a bonus (the
“Bonus Payment Date”) who began employment with the Company on or before
December 31, 2012, other than those employees who are ineligible due to
performance issues, as determined by the Compensation Committee of the Company’s
Board of Directors.  Executive officers must be employed on the bonus payment
date to be eligible for any payment.  Executive officers whose employment with
the Company begins after January 1, 2012 and who remain employed by the Company
through the Bonus Payment Date or executive officers who go on leave of absence
during 2012 will have their bonus prorated for time worked through the Bonus
Payment Date.

 

Bonus Potential:

 

·                                          45% of base salary for fiscal year
end December 31, 2012 for Senior Vice Presidents who are executive officers of
the company and whose titles are not listed below.   90% of the target bonus
potential will be based on the achievement of the Company Goals described in the
“Bonus Factors” section below and 10% of the target bonus potential will be
based on the individual’s annual performance rating approved by the Chief
Executive Officer for Senior Vice President’s in this bonus potential category.

 

·                                      50% of base salary for fiscal year end
December 31, 2012 for Senior Vice President, Global Markets and Sales
Operations. 90% of the target bonus potential will be based on the achievement
of the Company Goals described in the “Bonus Factors” section below and 10% of
the target bonus potential will be based on the individual’s annual performance
rating approved by the Chief Executive Officer.

 

--------------------------------------------------------------------------------


 

60% of base salary for fiscal year end December 31, 2012 for Senior Vice
President, Chief Financial Officer and Chief Operating Officer.  90% of the
target bonus potential will be based on the achievement of the Company Goals
described in the “Bonus Factors” section below and 10% of the target bonus
potential will be based on the individual’s annual performance rating approved
by the Chief Executive Officer.

 

·                                          80% of base salary for fiscal year
end December 31, 2012 for the Chief Executive Officer.  100% of the target bonus
potential will be based on the achievement of the Company Goals described in the
“Bonus Factors” section below.

 

Bonus Factors:

 

·                                          The payment to be earned by each
Eligible Participant will be a factor of both the Company’s achievement of the
below goals and the achievement by such Eligible Participant of personal
performance objectives determined by the Chief Executive Officer or, in the case
of the Chief Executive Officer, by the Board of Directors.  No participant is
eligible for a bonus if his or her annual performance rating is below 1.6 on a
scale of 1 to 5 (where 5 is the highest rating).  The Total Bonus Payment of an
Eligible Participant may be increased or decreased at the sole discretion of the
Chief Executive Officer or, in the case of the Chief Executive Officer, by the
Board of Directors.

 

In the event the Company achieves at least the “Minimum Achievement Level” (see
below), a bonus will be earned by each Eligible Participant.  The Total Revenue
Goal, Adjusted Operating Margin and Adjusted Free Cash Flow Goals shall be as
set forth in the Company’s operating budget for the full year of 2012 as
approved by the Board of Directors.

 

·                                          The Total Revenue, Adjusted Operating
Margin and Adjusted Free Cash Flow Goals shall be ascribed a percentage weight
totaling 100% in the aggregate, as follows:

 

Total Revenue - 60% weight

 

Adjusted Operating Margin — 20% weight

 

Adjusted Free Cash Flow — 20% weight

 

·                                          The Minimum Achievement Level is
determined by adding the weighted average of the full year Total Revenue Goal
(i.e., Total Revenue Achieved (as defined below) multiplied by 60%), plus the
weighted average of the Adjusted Operating Margin and Adjusted Free Cash Flow
Goals (same formula).  If the sum of these percentages is equal to or greater
than 92% a bonus is payable.

 

·                                          If the Bonus Achievement Level is
between 92% and 100%, then Eligible Participants are eligible for a prorated
bonus equal to a 1 to 3 ratio of the bonus achieved.  For example, if the Bonus
Achievement Level is 92%, then Eligible Participants are eligible for 76% of
their Total Company Target Bonus Potential.

 

Bonus Multiplier:

 

·                                         If the Bonus Achievement Level is in
excess of 100%, then Eligible Participants are eligible for 100% of their Total
Bonus Potential, plus a percentage of their Total Bonus Potential equal to three
times the portion in excess of 100%.  For example, if the Bonus Achievement
Level is 110%, then Eligible Participants are eligible for 100% of their Total
Target Bonus Potential, plus

 

--------------------------------------------------------------------------------


 

30% of the Total Target Bonus Potential.  The Bonus Achievement Level maximum is
120% and the maximum Total Bonus Potential is 160%.

 

Defined Terms:

 

Total Revenue shall mean the amount of ArthroCare total revenue from the period
of January 1, 2012 through December 31, 2012.

 

Adjusted Operating Margin shall mean the GAAP operating income, excluding
“Investigation and Restatement” costs, for the calendar year 2012 divided by
GAAP consolidated revenues.

 

Adjusted Free Cash Flow shall mean Adjusted Earnings before Interest, Tax,
Depreciation, Amortization and non-cash equity Compensation adjusted for income
taxes paid, changes in working capital and operational capital expenditures for
the calendar year ended 2012. Working capital is defined as the sum of accounts
receivable, inventory and other non-cash current assets less accounts payable,
accrued liabilities and other current liabilities, other than those current
assets and liabilities related to income taxes.  For clarity, an increase in net
Working Capital will be a reduction in Adjusted Free Cash Flow and a decrease in
net Working Capital will be an increase in Adjusted Free Cash Flow.

 

Total Revenue Achieved shall mean the percentage determined by dividing the full
year total revenue by the Total Revenue Goal.

 

Adjusted Operating Margin Achieved shall mean the percentage determined by
dividing the full year Adjusted Operating Margin by the Adjusted Operating
Margin Goal.

 

Adjusted Free Cash Flow Goal Achieved shall mean the percentage determined by
dividing the Adjusted Free Cash Flow by the Adjusted Free Cash Flow Goal.

 

Bonus Achievement Level shall mean the actual level of bonus achieved.

 

Any bonuses payable under this 2012 Bonus Plan are subject to the approval of
the Company’s Board of Directors and will not be paid before the Company has
filed with the SEC its Annual Report on Form 10-K for 2012.  The Board of
Directors may make such changes in plan participants, the bonus pool or any
other aspect of this plan as it deems appropriate at any time and without prior
notice.

 

--------------------------------------------------------------------------------